DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

    TOTAL HEALTH ASSOCIATES, LLC a/a/o SANDRA ALFARO,
                        Appellant,

                                    v.

              GEICO GENERAL INSURANCE COMPANY,
                          Appellee.

                             No. 4D21-2271

                 _____________________________________


   TOTAL HEALTH ASSOCIATES, LLC a/a/o GERARD HIAVACEK,
                        Appellant,

                                    v.

              GEICO GENERAL INSURANCE COMPANY,
                          Appellee.

                             No. 4D21-2273

                           [December 8, 2021]

   Consolidated appeal of nonfinal orders from the County Court for the
Seventeenth Judicial Circuit, Broward County, John D. Fry, Judge; L.T.
Case Nos. CONO20-021199 (70) and CONO20-021192 (70).

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellants.

   No appearance for appellee.

PER CURIAM.

   In these consolidated cases, the county court sua sponte entered orders
transferring venue without any showing that plaintiff’s chosen venue was
improper or that transfer was appropriate on forum non conveniens
grounds. We conclude that these cases are controlled by Advanced
Diagnostic Group v. Ocean Harbor Casualty Insurance Co., 321 So. 3d 772
(Fla. 4th DCA 2021).   Accordingly, we reverse and remand for further
proceedings.

  Reversed and remanded.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                  2